Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on May 25, 2021. Claims 1, 8,10-11, 18 and 20 are currently pending. 

Claim Objections
Claims 1,8 and 10 are objected to because of the following informalities:  Claim 1 recites “wherein a combination of the first placebo light and the second placebo light are suitable to provide the metameric match”, it is suggested to amend the claim to positively recite that the combination of the first placebo light and the second placebo light provide the metameric match, e.g. -- wherein a combination of the first placebo light and the second placebo light provides the metameric match-- or -- wherein a combination of the first placebo light and the second placebo light is configured to provide the metameric match--.  Appropriate correction is required. Claims 8 and 10 directly depend from claim 1 and are also objected to for the reasons stated above regarding claim 1. 

Claim Rejections - 35 USC § 112
In view of the amendment filed on 5/25/2021 canceling claim 21 the 112 rejections made against claim 21 in the office action of 3/18/2021 have been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11,18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0148976 to Brawn (Brawn) (previously cited).
In reference to at least claim 11
Brawn teaches methods and apparatuses useful for regulating bone remodeling or tooth movement using light therapy, a functional appliance and/or vitamin D which discloses a phototherapy system  (e.g. Figs. 1-2) comprising: a therapeutic light source configured to emit phototherapeutic light towards a subject (e.g. light sources, 30A-30H, para. [0221], emit infrared light, near-infrared light and/or visible light, para. [0132],[0237], [0308], independently controlled, para. [0309]); a placebo light source configured to emit placebo light towards the subject (e.g. light sources, 30A-30H, para. [0221], emit infrared light, near-infrared light and/or visible light, para. [0132],[0237], [0308], independently controlled, para. [0309]); and a controller operatively coupled to the therapeutic light source and the placebo light source (e.g. programmable controller 50, independently controlled, para. [0309], [0311]-[0316], [0328], [0338]), the controller including instructions that, when executed by the controller, cause the phototherapy system to perform operations including: emitting the phototherapeutic light from the therapeutic light source as a plurality of phototherapeutic light pulses (e.g. programmable controller 50, controls the light sources para. [0311]-[0316], [0338], which may include light that is pulsed, para. [0098], [0130], [0255]-[0256], [0314], [0338]); and emitting the placebo light from the placebo light source as a plurality of placebo light pulses (e.g. programmable controller 50, controls the light sources para. [0311]-[0316], [0338], which may include light that is pulsed, para. [0098], [0130], [0255]-[0256], [0314], [0338]), wherein the phototherapy system is configured to emit light, including the phototherapeutic light and the placebo light, that is configured to be visually perceived by the subject as continuous light (e.g. light sources 30A-30H emit infrared light, near-infrared light and/or visible light, para. [0132],[0237], [0308]), wherein one or more of the plurality of placebo light pulses are interspersed between phototherapeutic light pulses of the plurality of phototherapeutic light pulses (e.g. light sources, 30A-30H, para. [0221], emit infrared light, near-infrared 
In reference to at least claim 18
Brawn discloses wherein the placebo light includes visible light (e.g. light sources 30A-30H emit infrared light, near-infrared light and/or visible light, para. [0132],[0237], [0308]).
In reference to at least claim 20
. 

Allowable Subject Matter
Claims 1,8 and 10 would be allowable if amended as suggested within the claim objections above. The following is a statement of reasons for the indication of allowable subject matter:  In view of the art that is relevant to the claimed invention the prior art does not teach or reasonably suggest, within the context of the other claimed elements, a phototherapy system that includes a placebo light source including a first placebo light source configured to emit first placebo light and a second placebo light source configured to emit second placebo light, emitting the placebo light from the placebo light source as a plurality of placebo light pulses in a wavelength range that is a metameric match of the phototherapeutic light and at an intensity configured to be visually perceived by the user as the phototherapeutic light, wherein emitting the placebo light from the placebo light source includes emitting the first placebo light in a first wavelength range and emitting the second placebo light in a second wavelength range different from the first wavelength range, wherein a combination of the first placebo light and the second placebo light provides the metameric match between the phototherapeutic light and the placebo light. The prior art including US 2012/0148976 to Brawn (previously cited) teaches emitting pulses of light at various wavelengths to the skin of a subject but does not teach or suggests a first placebo light source and a second placebo light source, emitting the placebo light from the placebo light source as a plurality of placebo light pulses in a wavelength range that is a metameric match of 

Response to Arguments
Applicant's arguments filed on 5/25/2021 regarding claim 1 have been fully considered but are moot since the rejections have been withdrawn in view of the claim amendments. Regarding claim 11, applicant argues that Brawn does not teach the placebo light being in a wavelength range that is a metameric match of the phototherapeutic light or wherein combined light including the phototherapeutic light and the placebo light is configured to be perceived by the subject as continuous light, the examiner respectfully disagrees. Brawn discloses that the phototherapy system is configured to emit light, including the phototherapeutic light and the placebo light, that is configured to be visually perceived by the subject as continuous light (e.g. light sources 30A-30H emit infrared light, near-infrared light and/or visible light, para. [0132],[0237], [0308]), wherein one or more of the plurality of placebo light pulses are interspersed between phototherapeutic light pulses of the plurality of phototherapeutic light pulses (e.g. light sources, 30A-30H, para. [0221], emit infrared light, near-infrared light and/or visible light, para. [0132],[0237], [0308], independently controlled, para. [0309], light that is pulsed, para. [0098], [0130], [0255]-[0256], [0314], [0338]). Brawn further discloses wherein the controller includes instructions that, when executed by the controller, cause the phototherapy system to perform operations including: emitting the placebo light from the placebo light source in a wavelength range configured to be visually perceived by the user as the phototherapeutic light (e.g. light sources 30A-30H emit infrared light, near-infrared light and/or visible light, para. [0132],[0237], [0308]). Brawn discloses that the light sources 30A-30H can emit infrared light, near-infrared light and/or visible light (e.g. para. [0132],[0237], [0308]) and that the different light sources can be turned on or off relative to other light emitters that are individually controlled so lights of a first wavelength are turned on while lights of a second wavelength are turned off and vice 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JG/Examiner, Art Unit 3792     

/REX R HOLMES/Primary Examiner, Art Unit 3792